EXHIBIT 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Inolife Technologies, Inc. (the “Company”) on Form 10-Q/Afor the period ended June 30, 2013, as filed with the U.S. Securities and Exchange Commission on the date hereof, I, Gary Berthold, Principal Executive Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: Such Quarterly Report on Form 10-Q/A for the period ended June 30, 2013, fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and the information contained in such Quarterly Report on Form 10-Q/A for the period ended June30, 2013 fairly presents, in all material respects, the financial condition and results of operations of the Company. Inolife Technologies, Inc. Date: September 4, 2013 By: /s/Gary Berthold Gary Berthold Principal Executive Officer
